Title: Thomas Jefferson to Lewis D. Belair, 31 January 1819
From: Jefferson, Thomas
To: Belair, Lewis Descoins,Jefferson Benevolent Institution of Pennsylvania


          
            Sir
            Monticello
Jan. 31. 19.
          
          I recieve with due sensibility the mark of attention which the benevolent institution, in whose name your  letter of the 21st is written, has been pleased to manifest, by proposing me as an honorary member of their institution. aged, & distant as I am little benefit to the society can result from my services: but such as they may be will be at their command. of this Sir, be pleased to assure them, and of my thankfulness for the honor of having my name associated with theirs.
          
            Accept for yourself at the same time the tender of my great respect and esteem.
            Th: Jefferson
          
        